Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/23/22 has been entered, and IDS filed therewith considered (see attached).
Allowable Subject Matter
As set forth in the previous Office Action, claims 1-20 are allowed.
Regarding claim 1, the prior art does not teach or suggest “A holographic sight” including the specific arrangement for “a ring positioned around the collar and a laser diode positioned within the collar within the third receptacle” as set forth in the claimed combination(s).
With respect to claims 2-10, these claims depend on claim 1 and are allowable at least for the reasons stated supra.
Regarding claim 11, the prior art does not teach or suggest “A holographic sight” including the specific arrangement for “a ring positioned around the collar, and a laser diode positioned within the collar within the second receptacle” as set forth in the claimed combination(s).
With respect to claims 12-15, these claims depend on claim 11 and are allowable at least for the reasons stated supra.
Regarding claim 16, the prior art does not teach or suggest “A holographic sight” including the specific arrangement for “a ring positioned around the collar, and a laser diode, the laser diode positioned within the collar, wherein the mirror is positioned opposite the first receptacle and the laser diode” as set forth in the claimed combination(s).
With respect to claims 17-20, these claims depend on claim 16 and are allowable at least for the reasons stated supra.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872